Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed 8/8/22 has been entered. Claims 21-22 have been added.  Claims 1-2, 4, 12-13, 15, and 19-20 have been amended.  Claims 1-22 remain pending in the application.
Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 5/23/22.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sam Noel (Reg. No. 74,039) on 8/16/22.

The application has been amended as follows: 

Claim 1 - (Currently amended) A hybrid heat engine system comprising:
a valve configured to provide a first fluid in a heated state directly from a heat source;
one or more first pipes fluidly coupled between the valve and a turbine, the one or more first pipes housing a second fluid;
a chamber disposed between the valve and the one or more first pipes; [[and]]
a piston disposed in the chamber between the first fluid and the second fluid, wherein at least a portion of the second fluid is to be pushed through the turbine to generate energy responsive to an actuation of the valve;
a partition disposed in the chamber between the piston and the second fluid, wherein the partition is configured to compress and is configured to push the second fluid responsive to movement of the piston, wherein the partition is a first bladder filled with gas; and
a second bladder disposed in the chamber proximate the valve.

Claims 6-7 (canceled)

Claim 12 - (Currently amended) A hybrid heat engine system comprising:
a chamber housing a piston;
one or more first pipes fluidly coupled between the chamber and a turbine, wherein responsive to an actuation of the piston within the chamber, a working fluid within the one or more first pipes is to be pushed through the turbine to generate energy, wherein the actuation of the piston is caused by actuating a valve to provide a heat source fluid to the chamber, and wherein the valve is configured to receive the heat source fluid in a heated state directly from a heat source; [[and]]
an expansion tank coupled to the one or more first pipes between the chamber and the turbine, wherein the expansion tank is configured to regulate change in pressure generated in the working fluid by the actuation of the piston;
a partition disposed in the chamber between the piston and the working fluid, wherein the partition is configured to compress and is configured to push the working fluid responsive to the actuation of the piston, and wherein the partition is a first bladder filled with gas; and
a second bladder disposed in the chamber proximate the valve.

Claim 14 (canceled)

Claim 15 - (Currently amended) A method comprising:
receiving, by a processor from a sensor, sensor data associated with a hybrid heat engine; and
causing, by the processor based on the sensor data, an actuation of a valve to provide a first fluid in a heated state directly from a heat source into a chamber of the hybrid heat engine, wherein the first fluid causes a movement of a piston disposed within the chamber, wherein the movement of the piston causes a second fluid to be pushed through a turbine to generate energy, the turbine being fluidly coupled to the chamber via one or more first pipes, wherein a partition is disposed in the chamber between the piston and the second fluid, wherein the partition is a first bladder, and wherein a second bladder is disposed in the chamber proximate the valve.

Claim 16 (canceled)

Claim 17.	(Currently amended) The method of claim [[16]] 15, wherein the piston is a fluid piston

Claims 21-22 (canceled)

Allowable Subject Matter
Claims 1-5, 8-13, 15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-5, 8-13, 15, and 17-20 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach “a second bladder disposed in the chamber proximate the valve” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1-5, and 8-13.
Additionally, the prior art of record does not teach “a second bladder is disposed in the chamber proximate the valve” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 15, and 17-20.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOREN C EDWARDS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        8/25/22